Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant argues regarding the double patenting rejections:
“Claims 1-20 stand rejected on the ground of nonstatutory obviousness-type double patenting as allegedly being unpatentable over claims 1-14 and 18 of issued U.S. Patent No. 10,564,964.
While Applicants disagree with such rejection and believe that the claims in U.S. Patent No. 10,564,964 and the present application are distinct, a duly executed terminal disclaimer is submitted herewith to obviate the rejection and have the case proceed to issuance.”

This argument is found to be persuasive for the following reason. The submitted terminal disclaimer has been received and approved. Thus, the double patenting rejections have been withdrawn.
An updated prior art search has been performed that hasn’t resulted in any additional prior art references being found that read upon the independent claims. Thus, the claims are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A PETRANEK whose telephone number is (571)272-5988.  The examiner can normally be reached on M-F 8:00am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JACOB PETRANEK/Primary Examiner, Art Unit 2183